Citation Nr: 1726694	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  15-14 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches as secondary to the service-connected photophobia disability.

2.  Entitlement to a compensable rating for photophobia (now to include residual headaches) prior to September 16, 2016, and in excess of 10 percent thereafter.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Sepanik, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran had active service from March 1964 to September 1964.

This matter came to the Board of Veterans' Appeals (Board) on appeal from the April 2004 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

By way of procedural background, an April 2004 rating decision denied reopening the claim for "service connection for severe photophobia and complications: myopia, astigmatism, headaches, double vision, and bilateral eye pain."  The Veteran filed a notice of disagreement (NOD) with the April 2004 rating decision.  Thereafter, in June 2008, the Board denied reopening the claim for service connection for photophobia, myopia, and astigmatism.  The Board also indicated that service connection for headaches should have been adjudicated separately and remanded the claim for appropriate action.  Thereafter, the RO issued a March 2009 rating decision denying service connection for migraine headaches.  In a May 2013 rating decision, the RO denied service connection for headaches on a direct and secondary basis.  Based on the Veteran's initial NOD filed with April 2004 rating decision (which included the claim for headaches), the Board finds that the Veteran's claim for headaches has been on appeal since September 10, 2003 (the date the Veteran filed a claim for service connection for photophobia with associated complications, including headaches).    

Pursuant to a Stipulated Agreement dated in May 2015 from The United States Court of Appeals for Veterans Claims (Court), the claim for service connection for photophobia was subsequently granted in a December 2015 rating decision and was assigned a noncompensable rating.  In an October 2016 rating decision, the RO assigned a 10 percent rating effective September 16, 2016.

As will be discussed in detail below, the Board is granting service connection of headaches as secondary to the service-connected photophobia disability.  Although these disorders have been separately diagnosed, the medical and lay evidence of record overwhelmingly shows that the Veteran's headaches are a complication associated with the diagnosed photophobia.  Moreover, as photophobia is not specifically listed in the rating schedule, the Board find that the Veteran's headaches (rated under Diagnostic Code 8100 for migraines), appropriately considers the Veteran's complete symptomatology associated with his photophobia disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's headaches are secondary to the service-connected photophobia disability.

2.  Throughout the appeal period, the Veteran's photophobia with residual headaches has been characterized by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches as secondary to the service-connected photophobia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for a 50 percent disability rating for photophobia with residual headaches have been met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.321, 4.124a Diagnostic Code 8100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .
    
    Service Connection Analysis for Headaches
    
The Veteran has asserted that his headaches are directly related to his service-connected photophobia.  In a May 2009 statement, the Veteran indicated that his headaches were "not migraines," but "pain to the eye" which was caused by harsh light.  

The Board finds the Veteran's statements are competent evidence to describe symptoms capable of lay observation, such as headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

As an initial matter, the Board notes a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  

In this case, there is no evidence of any notation of the presence of a headache or migraine disorder upon an examination upon entry into active duty in November 1963.  Thus, the presumption of soundness attaches.  

While there is some evidence to suggest that the Veteran may have had a history of migraines prior to service, the Board finds that the evidence of record that suggest the presence of migraines prior to service is speculative.  In this regard, service treatment records include an April 9, 1964 treatment record where the Veteran reported a history of migraine headaches for 7 years.  He indicated that the migraine was unilateral and throbbing.  On April 21, 1964, the Veteran was seen for "pains in my eyes" and he reported that he could not see in the sun.  It was noted that the Veteran squinted constantly.  In June 1964, the Veteran was noted to have a headache and dizziness when in the sun.  

The Board finds that there is no clear and unmistakable (obvious or manifest) evidence demonstrating that migraines existed prior to service.  The Veteran's assertions of a pre-service history of migraines raises a possibility of a pre-existing disorder, but the evidence is not clear and unmistakable as to the existence of migraine disability at the time of entrance into service.  There is no pre-service medical evidence or medical statements showing that the Veteran had a migraine disorder prior to service entrance.  The Veteran also denied having migraines prior to service during an August 2008 VA examination.  Further, the Court has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  Thus, the evidence does not rebut the presumption of sound condition of the Veteran's migraines at entrance into service.  As such, this evidence does not constitute clear and unmistakable evidence of a migraine disorder prior to service.  Thus, the Board concludes that the presumption of soundness has not been rebutted.

The evidence also includes an August 2008 VA neurological examination where the Veteran denied having had headaches prior to service.  He indicated that, while in basic training in 1964, he blacked out and awoke with severe photophobia, head pain, and double vision.  Since then, the Veteran reported chronic episodic "head pain" exacerbated by the sun or bright lights.  The examiner diagnosed the Veteran with "head pain/photophobia without evidence of migraine."  The examiner then indicated that, because the Veteran's migraines existed prior to service, service connection was not warranted.  

In a December 2008 supplemental opinion, the same examiner from the August 2008 VA examination opined that the Veteran's headaches were at least as likely as not aggravated by service.  In support of this opinion, the examiner stated that, although the Veteran had migraine headaches prior to service, the medical records showed that he developed severe photophobia, dizziness, and prostrating headaches which persisted to this day, exacerbated by the sun or bright lights.

The Board finds the December 2008 VA medical opinion to be partially probative.  As discussed above, the Veteran was in sound condition when examined at service entrance.  There is no clear and unmistakable (obvious or manifest) evidence demonstrating that migraines existed prior to service.  As such, the VA examiner's opinion regarding in-service aggravation is not appropriate.  Nonetheless, the VA examiner's statement that the Veteran developed severe photophobia, dizziness, and prostrating headaches which persisted to this day, weighs in favor of a finding that the Veteran's photophobia may be causing his headaches.  

In an August 2008 VA diabetic eye examination report, a separate VA examiner indicated that the Veteran had photophobia.  It was further noted that the Veteran's symptoms were legitimate, and had affected his quality of life and ability to work.  Further, the examiner stated that the Veteran's photophobia "would at least in part contribute" to his headaches.  

In a September 2016 eye DBQ from Dr. F. L., it was noted that the Veteran's photophobia "causes sharp pain that shoots to the back of the head."

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's headaches are related to the service-connected photophobia.  Resolving reasonable doubt in the Veteran's favor, the Board finds that secondary service connection for headaches is warranted.  38 C.F.R. § 3.102. 


Laws and Analysis for Rating Photophobia 
with Associated Headaches Disability

Pursuant to a Stipulated Agreement by the Court dated in May 2015, the RO granted service connection for photophobia in a December 2015 rating decision and assigned a noncompensable rating.  In an October 2016 rating decision, the RO assigned a 10 percent rating effective September 16, 2016.  

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During the time frame of this appeal, effective December 8, 2008, VA has revised the criteria for evaluating eye disorders.  The Board has evaluated the Veteran's claim under both sets of schedular criteria in the VA Schedule for Rating Disabilities to ascertain which version would accord him the highest rating.  

The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change. See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110 (g) (West 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).
The RO has rated the Veteran's photophobia by analogy to uveitis under DC 6000 (2016) and DC 6003 (2008).  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under the former rating criteria as in effect prior to December 2008, ratings for uveitis and iritis and other diseases and injuries of the eyes listed in DCs 6000 through 6009 (uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, and chronic retinal detachment) are to be rated from 10 to 100 percent under the criteria for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a.

Under the amended criteria, effective from December 10, 2008, eye disabilities rated under Diagnostic Codes 6000 to 6009 can be alternatively evaluated on the basis of incapacitating episodes, if it results in a higher evaluation.  38 C.F.R. 
§ 4.79.

Under the General Rating Formula based on incapacitating episodes, a 10 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Id.

This provision authorizes ratings between 10 and 60 percent for eye problems leading to incapacitating episodes, defined as periods of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, DCs 6000-09.

As discussed above, the Board finds that the Veteran's photophobia and residual headaches are more appropriately rated under Diagnostic Code 8100 for migraines.  When an unlisted condition (such as photophobia) is encountered, it is to be rated under a closely-related disease or injury similar in function and anatomical location.  38 C.F.R. § 4.20.  

The RO determined that the Veteran's photophobia should be rated by analogy to Diagnostic Code 6000, which pertains to choroidopathy, including uveitis, iritis, cyclitis and choroiditis.  38 C.F.R. § 4.79, DC 6000.  However, a review of the evidence shows that there is no clear medical explanation for the Veteran's photophobia.  He also has been found to have a "normal eye exam with excellent visual acuity."  See August 2008 VA examination.  Moreover, his symptoms have included continued complaints of eye pain and severe headaches, which the Board finds are similar in function and anatomical location to Diagnostic Code 8100.  

Specifically, Diagnostic Code 8100 (migraines) provides for the assignment of a 50 percent rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  With characteristic prostrating attacks occurring on average once a month over the last several months, a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted, and with less frequent attacks a noncompensable rating is assigned.

As discussed below, the Board is granting a 50 percent rating under Diagnostic Code 8100.  The Board has considered whether rating the Veteran's photophobia and headaches would result in a higher rating under Diagnostic Code 6000-6009; however, as the Veteran has been shown to have a mostly normal eye exam with good visual acuity and no prescribed bed rest associated with his incapacitating episodes, a rating in excess of 50 percent would not be warranted under the old or new General Rating Formula for Diagnostic Codes 6000-6009.  Accordingly, the Board finds that the appropriate Diagnostic Code for the Veteran's photophobia with residual headaches is Diagnostic Code 8100.  38 C.F.R. § 4.124a.

The evidence includes a January 1999 VA examination.  During the evaluation, the Veteran reported that his photophobia and eye discomfort were interfering with his ability to work.  Specifically, the Veteran reported difficulty driving to his various locations especially at nighttime or on very sunny days.  He also had difficulty when meeting with clients because at times he had to wear sunglasses and his eyes were so sensitive that he had to close them during conversation with clients.  He also stated that he had difficulty working indoors with fluorescent light.  He claimed that he wore his sunglasses often indoors and sometimes even while driving at night.  Upon examination, vision at distance revealed mild myopic astigmatism bilaterally 20/20- bilaterally.  Best corrected reading vision was 20/20 bilaterally.  The right and left visual fields were full.  

In August 2008, the Veteran was afforded a VA neurological examination.  During the evaluation, the Veteran reported that, while in basic training in 1964, he blacked out and awoke with severe photophobia, head pain, and double vision.  Since then, the Veteran reported chronic episodic "head pain" exacerbated by the sun or bright lights.  He wore dark sunglasses all the time and denied previously having a diagnosis of migraine headaches.  He currently was taking Naproxen for his headache pain, which he indicated was ineffective.  During the evaluation, the Veteran reported that he had headaches weekly and stated that most attacks were prostrating and lasted minutes.  The examiner diagnosed the Veteran with "head pain/photophobia without evidence of migraine."  The examiner then indicated that the Veteran had "severe photophobia" with no clear explanation for the long-standing problem.  It was further noted that the Veteran had a "normal eye exam with excellent visual acuity" and there was no indication or history suggestive of neuro-ophthalmological causes of photophobia including migraine, retrobulbar optic neuritis, trgeminal neuralgia, subarachnoid hemorrhage, or meningitis.  

In an August 2008 eye examination, the Veteran reported double vision and shooting pain when exposed to bright lights.  He indicated that he had difficulty focusing and also experienced head pain.  A vision test showed 20/30 in the right eye and 20/40 in the left eye.  The examiner indicated that the Veteran's symptoms appeared legitimate and had affected his quality of life and ability to work.  

In a September 2016 Eye Conditions Disability Benefits Questionnaire, the Veteran reported severe sensitivity to light, loss of eyelashes, and ocular discomfort of the
front surface of both eyes.  Upon examination, the Veteran's corrected vision in the right eye was 20/40, and it was 20/70 in the left eye.  The examiner indicated that the Veteran's photophobia caused sharp pain that shot to the back of the head.  It also causes difficulty functioning in bright daylight and indoor bright lighting.  The Veteran indicated that he had stopped reading and performing normal activities outdoors.

The Veteran also submitted a December 2016 statement from Dr. D. A., the Veteran's treating optometrist.  The statement indicated that the Veteran was on maximum medical therapy for control of his glaucoma and had "severe photophobia rendering him unable to work."  According to Dr. D. A., the Veteran should be rated as unemployable due to his photophobia as he was effectively incapacitated at least one-third of the time.  

After considering the evidence of record, the Board finds that the criteria for a 50 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100 have been more nearly approximated.  The evidence dated within the appeal period shows that the Veteran reported headaches weekly and stated that most attacks were prostrating and lasted minutes.  The Board finds that the evidence shows that these headaches occur frequently, and as a result, have resulted in the Veteran's inability to read, performing normal activities outdoors, and have impacted his work.  Further, although the Veteran took medication (Naproxen) for his headache pain, he indicated that this treatment was ineffective.  In an October 2016 statement, the Veteran indicated that he had 50 to 60 incapacitating episodes a year due to his photophobia and associated head pain and eye pain.  He stated that he was forced to lie down or recline in a completely dark room.  His treating doctor also indicated that the Veteran was unemployable due to his photophobia and was effectively incapacitated at least one-third of the time.  The Board finds that this evidence supports a finding that the Veteran's photophobia with residual headaches is productive of severe economic inadaptability. 

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary as the Veteran's symptoms have remained relatively consistent throughout the rating period on appeal.  The Veteran is thus entitled to a 50 percent disability rating for the entire rating period on appeal. 

After considering all the evidence of record, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2014).  A 50 percent schedular rating for photophobia with residual headaches is granted. 

Concerning the appeal for a schedular rating in excess of 50 percent, Diagnostic Code 8100 does not offer an evaluation in excess of that amount.  38 C.F.R. Part 4 (201).  Moreover, as discussed above, the Board has considered whether rating the Veteran's photophobia and headaches would result in a higher rating under Diagnostic Code 6000-6009; however, the Veteran has been shown to have a mostly normal eye exam and visual acuity and has not been prescribed bed rest for his incapacitating episodes.  As such, a rating in excess of 50 percent would not be warranted under the old or new General Rating Formula for Diagnostic Codes 6000-6009.  There are also no alternate diagnostic codes that would be appropriate for consideration on the facts of this case.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





ORDER

Service connection for headaches as secondary to the service-connected photophobia is granted.

A 50 percent rating for photophobia with residual headaches is granted for the entire initial rating period on appeal.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

During the appeal period, the Veteran's service-connected disabilities do not meet the schedular requirements under 38 C.F.R. § 4.16 (a), for TDIU.  However, in various statements, he has indicated that he has been unable to work due to symptomatology associated with his service-connected photophobia and residual headache disability.  

The Veteran also submitted a December 2016 statement from Dr. D. A., the Veteran's treating optometrist.  The statement indicated that the Veteran was on maximum medical therapy for control of his glaucoma and had "severe photophobia rendering him unable to work."  According to Dr. D. A., the Veteran should be rated as unemployable due to his photophobia as he was effectively incapacitated at least one-third of the time.  

The Veteran's statements as well as the evidence of record raise a question as to whether his claim for TDIU should be referred for extraschedular evaluation under 38 C.F.R. § 4.16 (b).  In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the Board does not have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) in the first instance; however, "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Id. at 95.

In light of the foregoing, the Veteran's claim for TDIU is being remanded so that it may be referred to the Director, Compensation Service, for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Pursuant to the provisions of 38 C.F.R. § 4.16 (b), refer the Veteran's claim for TDIU to the Director, Compensation Service, for extraschedular consideration. Such consideration should include a discussion of the Veteran's service-connected eye disabilities, employment history, and educational/vocational history.  Thereafter, the RO must implement the determinations of the Director, if so warranted.

2.  If the claim for entitlement to TDIU on an extraschedular basis remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


